Exhibit 99 For Immediate Release National Patent Development Corporation Reports Second Quarter Operating Results Announces 2 million Share Increase to Stock Buyback Program NEW YORK, August 15, 2008National Patent Development Corporation (OTC Bulletin Board: NPDV.OB - News) today reported a net loss of $(428,000), $(0.03) per basic share, for the three months ended June 30, 2008, compared to net income of $15,270,000, $0.85 per basic and diluted share, for the three months ended June 30, 2007. For the six months ended June 30, 2008, the Company reported a net loss of $(1,805,000), $(0.11) per basic share, compared to net income of$14,843,000, $0.83 per basic and diluted share, in the corresponding six month period a year ago. For the three and six months ended June 30, 2008, the Companyreported revenue from continuing operations of $31,429,000 and $62,898,000, respectively, compared to $35,926,000 and $65,788,000 for the three and six months ended June 30, 2007, respectively. The results for the six months ended June 30, 2008 include a charge of $1,096,000 related to the resignation ofthe former Chairman of the Board of its majority owned subsidiary Five Star Products, Inc. (“Five Star”) on March 25, 2008 and the results for both the three and six months ended June 30, 2007 included a gain of $17,031,000 recognized as a result of the sale of the Company’s ownership interest in Indevus Pharmaceuticals, Inc which it received as a result of the merger of Valera Pharmaceuticals, Inc. into Indevus, including the receipt, in May 2007, of an additional payment based upon the attainment of a post-merger milestone.The Company’s operating profit (loss) excluding the items set forth above for the six months ended June 30 was $(563,000) in 2008 and $952,000 in 2007 and for the three months ended June 30 was ($356,000) in 2008 and $435,000 in 2007. The decrease in adjusted operating profits was primarily attributable to the decline in operating profits by Five Star, National Patent's majority owned subsidiary, during the periods. Five Star, issued a press release on August 15, 2008 announcing its results for the three and six months ended June 30, 2008, which is attached hereto. The Company today also announced that its Board of Directors has authorized an increase of two million shares, or approximately 11% of its outstanding shares of common stock, to its stock buyback program which was originally authorized in December of 2006.The original program authorized the repurchase of up to two million shares, of which 1,744,962 shares have been repurchased and 255,038 remain available for repurchase.Additionally, as previously reported on August 13, 2008, pursuant to the exercise of a series of warrants, the Company completed the sale of approximately 1.4 million shares of its common stock, at $2.50 per share, or an aggregate of $3,560,000, to certain affiliates of Gabelli Funds, LLC. As previously announced, on June 19, 2008, the Company’s wholly-owned subsidiary, MXL Industries, Inc., sold all of the operating assets (including the right to use the name “MXL”), subject to the assumption of substantially all of the operating liabilities, of its optical plastics molding and precision coating plastics business to an investment group which includes the senior management of the MXL business unit.The sale closed on June 19, 2008.The Company received consideration at the closing of $5.2 million in cash, of which $2.2 million was utilized to fully repay the bank debt relating to the MXL business, and the remaining funds were added to the general cash reserves of the Company.The Company will also have an equity interest in the purchasing entity which, after the receipt by the purchasing entity of certain additional funds anticipated to be invested by third parties, is expected to approximate 19.9%. As previously announced, on June 26, 2008, the Company, entered into a Tender Offer and Merger Agreement (the “Tender Offer Agreement”), pursuant to which, on July 24, 2008, the Company offered to acquire all the outstanding shares of the Five Star’s common stock not held by the Company or its subsidiaries at a purchase price of $0.40 per share, net to the seller in cash.The Company currently owns 82% of Five Star. About National Patent Development Corporation National Patent Development Corporation (OTC Bulletin Board: NPDV.OB - News), is the majority owner of Five Star.In addition, National Patent owns certain other non-core assets including real estate. Safe Harbor Statement This press release contains certain "forward-looking statements" within the meaning of Section 21E of the Securities Exchange Act of 1934 and the U.S. Private Securities Litigation Reform Act of 1995, including statements relating to, among other things, future business plans, strategies and financial position, working capital and capital expenditure needs, growth opportunities, and any statements of belief and any statements of assumptions underlying any of the foregoing. Neither the Company nor Five Star Products, Inc. have any material third party commitments with respect to growth plans. There is no assurance that specific plans can be executed or, if executed, will be successful from an operational or financial standpoint. These plans could require capital beyond the funds presently available to the Company. These forward-looking statements reflect the current view of the management of National Patent Development Corporation with respect to future events and financial performance and are subject to certain risks, uncertainties, assumptions and changes in condition that could cause actual results to differ materially from those in the forward-looking statements, all of which are difficult to predict and many of which are beyond the control of National Patent Development Corporation, including, but not limited to the risks, uncertainties, assumptions and changes in condition detailed National Patents' periodic reports and registration statements filed with the Securities and Exchange Commission. National Patent Development Corporation does not intend to, and disclaims any duty or obligation to, update or revise any forward-looking statements or industry information set forth in this press release to reflect new information, future events or otherwise. Contact: National Patent Development Corporation John Belknap, 646-742-1627 Tables Follow: NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS DATA (unaudited) (in thousands, except per share data) Three months ended Six months ended June 30, June 30, 2008 2007 2008 2007 Sales $ 31,429 $ 35,926 $ 62,898 $ 65,788 Cost of sales 25,979 29,671 52,272 54,804 Gross margin 5,450 6,255 10,626 10,984 Selling, general and administrativeexpenses (5,804 ) (5,820 ) (11,189 ) (10,032 ) Charge related to resignation of Chairman of Five Star (1,096 ) Operatingprofit (loss) (356 ) 435 (1,659 ) 952 Interest expense (388 ) (453 ) (690 ) (732 ) Gain on exchange of Valera for Indevus shares 0 17,031 0 17,031 Investment and other income (loss) 58 (842 ) 151 (782 ) Income (loss) from continuing operations before income tax expense andminority interest (686 ) 16,171 (2,198 ) 16,469 Income tax expense (12 ) (700 ) (25 ) (1,060 ) Income (loss) from continuing operations before minority interest (698 ) 15,471 (2,223 ) 15,409 Minority interest (24 ) ( 241 ) (11 ) (436 ) Income (loss) from continuing operations (722 ) 15,230 (2,234 ) 14,973 Income (loss) from discontinued operations, net of taxes, including an $87 gain on sale of assets in 2008 294 40 429 (130 ) Net Income (loss) $ (428 ) $ 15,270 $ (1,805 ) $ 14,843 Basic net income(loss)per share: Continuing operations $ (0.05 ) $ 0.85 $ (0.14 ) $ 0.84 Discontinued operations 0.02 0.00 0.03 (0.01 ) Net (loss) income per share $ ( 0.03 ) $ 0.85 $ ( 0.11 ) $ 0.83 Diluted net income (loss)per share: Continuing operations $ (0.05 ) $ 0.85 $ (0.14 ) $ 0.84 Discontinued operations 0.02 0.00 0.03 (0.01 ) Net (loss) income per share $ ( 0.03 ) $ 0.85 $ ( 0.11 ) $ 0.83 NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS DATA (in thousands) June 30, 2008 December 31, 2007 (unaudited) Assets Current assets Cash and cash equivalents $ 13,181 $ 15,698 Accounts receivable, less allowance for doubtful accounts of $209 and $412 16,855 12,755 Inventories 29,204 27,720 Prepaid expenses and other current assets 447 1,326 Deferred tax asset 470 470 Total current assets 60,157 57,969 Marketable securities available for sale 7 109 Property, plant and equipment, net 913 3,534 Goodwill 96 Deferred tax asset 87 Other assets 3,368 3,293 Total assets $ 64,628 $ 64,905 Liabilities and stockholders’ equity Current liabilities Current maturities of long-term debt $ $ 257 Short term borrowings 24,931 19,928 Accounts payable and accrued expenses 13,800 13,530 Total current liabilities 38,731 33,715 Long-term debt less current maturities 1,441 Deferred tax liability 279 279 Minority interest 1,717 2,902 Common stock subject to exchange rights 493 Stockholders’ equity Common stock 181 180 Additional paid-in capital 27,564 26,825 Retained earnings 740 2,545 Treasury stock, at cost (4,475 ) (3,458 ) Accumulated other comprehensive loss (109 ) (17 ) Total stockholders’ equity 23,901 26,075 Total liabilities and stockholders’ equity $ 64,628 $ 64,905 For Immediate Release Five Star Products, Inc. Reports Second Quarter Results NEW YORK, August 15, 2008 Five Star Products, Inc. (OTC Bulletin Board: FSPX.OB - News), a leading distributor of paint sundry and hardware products in the Northeast and Middle-Atlantic states, today announced revenue of $31.4 million for the three months ended June 30, 2008, a 12.5% decrease from the $35.9 million reported for the three months ended June 30, 2007.Net income was $98,000 for the three months ended June 30, 2008, $0.01 per basic and diluted share, compared to net income of $567,000, $0.04 per basic and $0.03 per diluted share, for the three months ended June 30, 2007. The Company reported revenue of $62.9 million for the first six months of 2008, a 4.4% decrease from the $65.8 million reported for the same period last year. Net income (loss) was ($609,000) for the first six months, $(0.04) per basic and diluted share, compared to net income of $1,027,000, $0.07 per basic and $0.06 per diluted share, for the six month period ended June 30, 2007.The results for the six months ended June 30, 2008 include a non-cash charge of $1,096,000 related to the resignation of the former Chairman of the Board, on March 25, 2008.The results for both the three and six months ended June 30, 2008 includesselling, general and administrative expenses of $226,000 related to the Tender Offer and Merger Agreement discussed below. Adjusted EBITDA (Earnings Before Interest, Taxes, Depreciation and Amortization), as stated before stock compensation expense, was $648,000 for the second quarter of 2008 compared to $1,642,000 for the same period last year. There was $0 and $138,000 of stock compensation expense in the second quarter of 2008 and 2007, respectively.For the six months ended June 30, 2008, Adjusted
